Title: From Alexander Hamilton to Henry Lee, 4 October [1794]
From: Hamilton, Alexander
To: Lee, Henry


Carlisle [Pennsylvania] Oct 4 [1794]
My Dear Lee
There is something about our friend Smith that perplexes and distresses me. I cannot suppose any thing wrong yet it is certain that he has done nothing but paint black from the beginning. However the force of Maryland may be suffered to melt away it is a consolation that a sufficient force will be had elsewhere. Smith is mistaken when he supposes Pensylvania will do nothing. She has now on the ground 1500 men & there is every probability of another 1500 by the 10th instant. Jersey has here also 500 horse & 500 infantry & another Regiment of infantry will be here by the 10th. In my opinion this force alone would be fully adequate to the object though I hold with you the principle sacred that nothing is to be risked, & therefore felicitate you & myself on the prospect of a more adequate force. In the humour Friend Smith seems to be in it may be adviseable to facilitate to him a return to Maryland.
Adieu
A Hamilton
Govr. Lee
 